Exhibit 10.3

RATTLER MIDSTREAM LP

LONG-TERM INCENTIVE PLAN

1.    Purpose of the Plan. The Rattler Midstream LP Long-Term Incentive Plan
(the “Plan”) has been adopted effective as of May 22, 2019 (the “Effective
Date”) by Rattler Midstream GP LLC, a Delaware limited liability company, the
general partner (“General Partner”) of Rattler Midstream LP, a Delaware limited
partnership (the “Partnership”). The Plan is intended to promote the interests
of the General Partner, the Partnership and their Affiliates by providing to
Employees, Consultants and Directors who perform services for the Partnership
and its subsidiaries incentive compensation awards to encourage superior
performance. The Plan is also contemplated to enhance the ability of the General
Partner, the Partnership and their Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership and to encourage them to devote their best efforts to advancing the
business of the Partnership.

2.    Definitions. For purposes of the Plan, capitalized terms used but not
otherwise defined herein shall have the meanings set forth below:

(a)    “409A Award” means an Award that constitutes a “deferral of compensation”
within the meaning of the 409A Regulations, whether by design, due to a
subsequent modification in the terms and conditions of such Award or as a result
of a change in applicable law following the date of grant of such Award, and
that is not exempt from Section 409A of the Code pursuant to an applicable
exemption.

(b)    “409A Regulations” means the applicable Treasury regulations and other
interpretive guidance promulgated pursuant to Section 409A of the Code.

(c)    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(d)    “Award” means an Option, Unit Appreciation Right, Restricted Unit,
Phantom Unit, Unit Award, Substitute Award, Other Unit Based Award, Cash Award,
Distribution Equivalent Right (whether granted alone or in tandem with respect
to another Award other than a Restricted Unit or Unit Award) or Performance
Award, in each case, granted under the Plan.

(e)    “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.

(f)    “Board” means the Board of Directors of the General Partner.

(g)    “Cash Award” means an Award denominated in cash granted under
Section 6(f) hereof.



--------------------------------------------------------------------------------

(h)    “Change of Control” means, and shall be deemed to have occurred upon, one
or more of the following events, except as otherwise provided in an Award
Agreement:

(1)    with respect to the General Partner or the Partnership:

(i)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than members, limited
partners or other owners (as applicable) of the General Partner, the
Partnership, or an Affiliate of either the General Partner or the Partnership,
shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the voting
power of the voting securities of the General Partner or the Partnership;

(ii)    the members or limited partners (as applicable) of the General Partner
or the Partnership approve, in one transaction or a series of transactions, a
plan of complete liquidation of the General Partner or the Partnership;

(iii)    the sale or other disposition by either the General Partner or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than an Affiliate; or

(iv)    the General Partner or an Affiliate of the General Partner or the
Partnership ceases to be the general partner of the Partnership; or

(2)    so long as Diamondback Energy, Inc. (“Diamondback”) is the sole member of
the General Partner, a “Change in Control” as defined in the Diamondback 2012
Equity Incentive Plan, as such plan may be amended or superseded from time to
time.

Notwithstanding the above, with respect to a 409A Award, a “Change of Control”
with respect to a Participant for purposes of triggering the exercisability,
settlement, or other payment or distribution of such 409A Award shall not occur
unless that Change of Control of the General Partner, the Partnership or
Diamondback also constitutes a “change in the ownership of a corporation,” a
“change in the effective control of a corporation,” or a “change in the
ownership of a substantial portion of a corporation’s assets,” in each case,
within the meaning of 1.409A-3(i)(5) of the 409A Regulations (including without
limitation 1.409A-3(i)(5)(ii)), as applied (with respect to the General Partner
or the Partnership) to non-corporate entities.

(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(j)    “Committee” means the Board or such committee as may be appointed by the
Board to administer the Plan; provided, that, unless otherwise determined by the
Board, the Committee shall consist solely of two or more directors, each of whom
shall be a “nonemployee director” within the meaning of Rule 16b-3(b)(3).

(k)    “Consultant” means an individual who renders consulting or advisory
services to the General Partner, the Partnership or an Affiliate of either.

 

2



--------------------------------------------------------------------------------

(l)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service will not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the General Partner, the Partnership or an
Affiliate as an Employee, Consultant or Director or a change in the entity for
which the Participant renders such service, so long as there is no interruption
or termination of the Participant’s Continuous Service. For example, a change in
status from an Employee of the Company to a Consultant of an Affiliate or a
Director will not constitute an interruption of Continuous Service. The
Committee or its delegate, in its sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal or family leave of absence.

(m)    “Director” means a member of the Board or the board of directors of an
Affiliate of the General Partner who is not an Employee or a Consultant (other
than in that individual’s capacity as a Director).

(n)    “Distribution Equivalent Right” or “DER” means a contingent right,
granted alone or in tandem with a specific Award (other than a Restricted Unit
or Unit Award) under Section 6(g) hereof, to receive with respect to each Unit
subject to the Award an amount in cash, Units and/or Phantom Units, as
determined by the Committee in its sole discretion, equal in value to the
distributions made by the Partnership with respect to a Unit during the period
such Award is outstanding.

(o)     “Employee” means an employee of the General Partner or an Affiliate of
the General Partner. An employee on leave of absence may be considered as still
in the employ of the General Partner or an Affiliate of the General Partner for
purposes of eligibility for participation in this Plan.

(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q)    “Fair Market Value” means, on any relevant date, the closing sales price
of a Unit on the principal national securities exchange or other market in which
trading in Units occurs (or, if there is no trading in the Units on such date,
on the next preceding day on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Committee). If Units
are not traded on a national securities exchange or other market at the time a
determination of Fair Market Value is required to be made hereunder, the
determination of Fair Market Value shall be made by the Committee in good faith
using a “reasonable application of a reasonable valuation method” within the
meaning of the 409A Regulations (specifically, §1.409A-l(b)(5)(iv)(B) of the
409A Regulations).

(r)    “Option” means a right, granted under Section 6(b) hereof, to purchase
Units at a specified price during specified time periods.

(s)    “Other Unit Based Award” means an Award granted under Section 6(f) hereof
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Units.

 

3



--------------------------------------------------------------------------------

(t)    “Participant” means a Person who has been granted an Award under the Plan
that remains outstanding, including a Person who is no longer an Employee,
Consultant or Director.

(u)    “Performance Award” means a right granted under Section 6(i) hereof to
receive an Award based upon performance conditions specified by the Committee.

(v)    “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

(w)    “Phantom Unit” means a notional Unit granted under Section 6(d) hereof
which upon vesting entitles the Participant to receive, at the time of
settlement (which may or may not be coterminous with the vesting schedule of the
Award), a Unit or an amount of cash equal to the Fair Market Value of a Unit, as
determined by the Committee in its sole discretion.

(x)    “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.

(y)    “Restricted Unit” means a Unit granted under Section 6(d) hereof that is
subject to a Restricted Period.

(z)    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under Section 16 of
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.

(aa)    “SEC” means the Securities and Exchange Commission, or any successor
thereto.

(bb)    “Substitute Award” means an Award granted under Section 6(h) hereof in
substitution for a similar award as a result of certain business transactions.

(cc)    “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit.

(dd)    “Unit” means a common unit of the Partnership and such other securities
as may be substituted or resubstituted for common units pursuant to Section 7.

(ee)    “Unit Appreciation Right” or “UAR” means a contingent right granted
under Section 6(c) hereof that entitles the holder to receive, in cash or Units,
as determined by the Committee in its sole discretion, an amount equal to the
excess of the Fair Market Value of a Unit on the exercise date of the Unit
Appreciation Right (or another specified date) over the exercise price of the
Unit Appreciation Right.

(ff)    “Unit Award” means a grant under Section 6(e) hereof of a Unit that is
not subject to a Restricted Period.

 

4



--------------------------------------------------------------------------------

3.    Administration.

(a)    Authority of the Committee. The Plan shall be administered by the
Committee except to the extent the Board elects to administer this Plan, in
which case references herein to the “Committee” shall be deemed to include
references to the “Board.” A majority of the Committee shall constitute a
quorum, and the acts of the members of the Committee who are present at any
meeting thereof at which a quorum is present, or acts unanimously approved by
the members of the Committee in writing, shall be the acts of the Committee.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Employees,
Consultants and Directors as Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award,
consistent with the terms of the Plan, which terms may include any provision
regarding the acceleration of vesting or waiver of forfeiture restrictions or
any other condition or limitation regarding an Award, based on such factors as
the Committee shall determine, in its sole discretion; (v) determine whether, to
what extent, and under what circumstances Awards may be vested, settled,
exercised, canceled, or forfeited; (vi) interpret and administer the Plan and
any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and
delegate to and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including, without limitation, the General Partner, the Partnership,
any Affiliate, any Participant, and any beneficiary of a Participant. The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting the power or
authority of the Committee. Subject to the Plan and any applicable law, the
Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the General Partner, subject to such limitations
on such delegated powers and duties as the Committee may impose, if any, and
provided that the Committee may not delegate its duties where such delegation
would violate any applicable law, or with respect to making Awards to, or
otherwise with respect to Awards granted to, Participants who are subject to
Section 16(b) of the Exchange Act. Upon any such delegation, all references in
the Plan to the “Committee,” other than in Section 7, shall be deemed to include
the Chief Executive Officer. Any such delegation shall not limit the Chief
Executive Officer’s right to receive Awards under the Plan.

(b)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the General Partner, the
Partnership or their Affiliates, the General Partner’s or the Partnership’s
legal counsel, independent auditors, consultants or any other agents

 

5



--------------------------------------------------------------------------------

assisting in the administration of the Plan. Members of the Committee and any
officer or employee of the General Partner, the Partnership or any of their
Affiliates acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to this Plan, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the General Partner with respect to any such
action or determination.

(c)    Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to, or other transaction by, a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or another applicable
exemption (except for transactions acknowledged by the Participant in writing to
be non-exempt). Accordingly, if any provision of the Plan or any Award Agreement
does not comply with the requirements of Rule 16b-3 or such other exemption as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 or such other exemption.

4.    Units.

(a)    Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Units that may be delivered with
respect to Awards under the Plan will not exceed 15,151,515. Units withheld from
an Award or surrendered by a Participant to satisfy the Partnership’s or an
Affiliate’s tax withholding obligations (including the withholding of Units with
respect to Restricted Units) or to satisfy the payment of any exercise price
with respect to the Award shall not be considered to be Units delivered under
the Plan for this purpose. If any Award is forfeited, cancelled, exercised,
settled in cash, or otherwise terminates or expires without the actual delivery
of Units pursuant to such Award (the grant of Restricted Units is not a delivery
of Units for this purpose), the Units subject to such Award shall again be
available for Awards under the Plan (including Units not delivered in connection
with the exercise of an Option or Unit Appreciation Right). There shall not be
any limitation on the number of Awards that may be granted and paid in cash. No
Award may be granted if the number of Units to be delivered in connection with
such Award exceeds the number of Units remaining available under this Plan minus
the number of Units issuable in settlement of or relating to then-outstanding
Awards.

(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award may consist, in whole or in part, of newly issued Units, Units
acquired in the open market, from any Affiliate, the Partnership or any other
Person, or any combination of the foregoing, as determined by the Committee in
its discretion.

(c)    Anti-dilution Adjustments. Notwithstanding anything contained in
Section 7, with respect to any “equity restructuring” event that could result in
an additional compensation expense to the General Partner or the Partnership
pursuant to the provisions of Financial Accounting Standards Board, Accounting
Standards Codification, Topic 718—Stock Compensation (“ASC 718”) if adjustments
to Awards with respect to such event were discretionary, the Committee shall
equitably adjust the number and type of Units covered by each outstanding Award
and the terms and conditions, including the exercise price and performance
criteria (if any), of such Award to equitably reflect such restructuring event
and shall adjust the

 

6



--------------------------------------------------------------------------------

number and type of Units (or other securities or property) with respect to which
Awards may be granted after such event. With respect to any other similar event
that would not result in an accounting charge under ASC 718 if the adjustment to
Awards with respect to such event were subject to discretionary action, the
Committee shall have complete discretion to adjust Awards in such manner as it
deems appropriate with respect to such other event. In the event the Committee
makes any adjustment pursuant to the foregoing provisions of this Section 4(c),
the Committee shall make a corresponding and proportionate adjustment with
respect to the maximum number of Units that may be delivered with respect to
Awards under the Plan as provided in Section 4(a) and the kind of Units or other
securities available for grant under the Plan.

5.    Eligibility. Any Employee, Consultant or Director, in each case, who
provides services to the Partnership and/or its subsidiaries shall be eligible
to be designated a Participant and receive an Award under the Plan. If the Units
issuable pursuant to an Award are intended to be registered with the SEC on Form
S-8, then only “employees,” “consultants,” and “directors” of the Partnership or
a parent or subsidiary of the Partnership (within the meaning of General
Instruction A.1(a) to Form S-8) will be eligible to receive such an Award.

6.    Awards.

(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 7(a)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms permitting a
Participant to make elections relating to his or her Award. Subject to
Section 7(a), the Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan.

(b)    Options. The Committee may grant Options to any eligible Employee,
Consultant or Director. The Committee shall have the authority to determine the
number of Units to be covered by each Option, the purchase price therefor and
the Restricted Period and other conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

(1)    Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but,
except with respect to Substitute Awards, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option. For purposes of this
Section 6(b)(1), the Fair Market Value of a Unit shall be determined as of the
date of grant.

(2)    Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance conditions or other events, and the method
or methods by which payment of the exercise price with respect thereto may be
made or deemed to have been made, which may include, without limitation,
(A) cash (including by certified check, bank

 

7



--------------------------------------------------------------------------------

draft or money order, or wire transfer of immediately available funds) at the
time the Option is exercised; or (B) in the Committee’s discretion and on such
terms as the Committee approves: (1) by delivering or constructively tendering
by means of attestation whereby a Participant identifies for delivery specific
duly endorsed Units having a Fair Market Value as of the date of exercise equal
to the aggregate exercise price and receives a number of Units equal to the
difference between the number of Units thereby purchased and the number of
identified attestation Units (provided that any Units used for this purpose must
have been held by the Participant for such minimum period of time, if any, as
may be established from time to time by the Committee), (2) by notice of net
issue exercise including a statement directing the Partnership to issue a number
of Units as to which the Option is exercised, but retain from transfer the
number of Units with a Fair Market Value as of the date of exercise equal to the
aggregate exercise price, in which case the Option will be surrendered and
cancelled with respect to the number of Units retained by the Partnership, or
(3) to the extent permissible under applicable law, through delivery of
irrevocable instructions to a broker to sell a sufficient number of the Units
being exercised to cover the aggregate exercise price and delivery to the
General Partner on behalf of the Partnership (on the same day that the Units
issuable upon exercise are delivered) of the amount of sale proceeds required to
pay the aggregate exercise price; or (C) any combination of the foregoing having
a Fair Market Value on the exercise date equal to the relevant exercise price.

(3)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s Continuous Service for any reason
during the applicable Restricted Period, all unvested Options shall be forfeited
by the Participant. Subject to Section 7(a), the Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options.

(c)    Unit Appreciation Rights. The Committee may grant Unit Appreciation
Rights to any eligible Employee, Consultant or Director. The Committee shall
have the authority to determine the Employees, Consultants and Directors to whom
Unit Appreciation Rights shall be granted, the number of Units to be covered by
each grant, whether Units or cash shall be delivered upon exercise, the exercise
price therefor and the conditions and limitations applicable to the exercise of
the Unit Appreciation Rights, including the following terms and conditions and
such additional terms and conditions as the Committee shall determine, that are
not inconsistent with the provisions of the Plan.

(1)    Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but, except with respect to Substitute Awards, may not be less than the Fair
Market Value of a Unit as of the date of grant of the Unit Appreciation Right.
For purposes of this Section 6(c)(1), the Fair Market Value of a Unit shall be
determined as of the date of grant.

(2)    Time of Exercise. The Committee shall determine the Restricted Period and
the time or times at which a Unit Appreciation Right may be exercised in whole
or in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance conditions or other events.

 

8



--------------------------------------------------------------------------------

(3)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s Continuous Service for any reason
during the applicable Restricted Period, all outstanding Unit Appreciation
Rights awarded to the Participant shall be automatically forfeited on such
termination. Subject to Section 7(a), the Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s Unit
Appreciation Rights.

(d)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.

(1)    UDRs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may provide that the distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, UDRs
shall be paid to the holder of the Restricted Unit without restriction at the
same time as cash distributions are paid by the Partnership to its unitholders.

(2)    Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s Continuous Service for any
reason during the applicable Restricted Period, all outstanding, unvested
Restricted Units and Phantom Units awarded to the Participant shall be
automatically forfeited on such termination. Subject to Section 7(a), the
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Restricted Units and/or Phantom Units.

(3)    Lapse of Restrictions.

(i)    Phantom Units. Following the vesting of and at the time of settlement
specified for each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to settlement of such Phantom Unit and shall
receive one Unit or an amount in cash equal to the Fair Market Value of a Unit,
as determined by the Committee in its discretion.

 

9



--------------------------------------------------------------------------------

(ii)    Restricted Units. Upon the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Award so that
the Participant then holds an unrestricted Unit.

(e)    Unit Awards. The Committee shall have the authority to grant a Unit Award
under the Plan to any Employee, Consultant or Director in a number determined by
the Committee in its discretion, as a bonus or additional compensation or in
lieu of cash compensation the individual is otherwise entitled to receive, in
such amounts as the Committee determines to be appropriate.

(f)    Other Unit Based Awards; Cash Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to Employees, Consultants
and Directors such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Units,
as deemed by the Committee to be consistent with the purposes of this Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Units, purchase rights for Units,
Awards with value and payment contingent upon performance of the Partnership or
any other factors designated by the Committee, and Awards valued by reference to
the book value of Units or the value of securities of or the performance of
specified Affiliates of the General Partner or the Partnership. The Committee
shall determine the terms and conditions of such Other Unit Based Awards. Units
delivered pursuant to an Other Unit Based Award in the nature of a purchase
right granted under this Section 6(f) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Units, other Awards, or other property, as the Committee shall
determine. Cash Awards, as an element of or supplement to, or independent of any
other Award under this Plan, may also be granted pursuant to this Section 6(f).

(g)    DERs. To the extent provided by the Committee, in its discretion, an
Employee, Consultant or Director may be granted a stand-alone DER or another
Award (other than a Restricted Unit or Unit Award) granted to an Employee,
Consultant or Director may include a tandem DER grant, in either case, which may
provide that such DERs shall be paid directly to the Participant, be reinvested
into additional Awards, be credited to a bookkeeping account (with or without
interest in the discretion of the Committee) subject to the same vesting
restrictions as the tandem Award (if any), or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Absent a contrary provision in the Award Agreement, DERs shall be paid to the
Participant without restriction at the same time as ordinary cash distributions
are paid by the Partnership to its unitholders.

(h)    Substitute Awards. Awards may be granted under the Plan in substitution
for similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity, including an acquisition of the
assets of another entity. Such Substitute Awards that are Options or Unit
Appreciation Rights may have exercise prices less than the Fair Market Value of
a Unit on the date of the substitution if such substitution complies with
Section 409A of the Code and the 409A Regulations and other applicable laws and
exchange rules.

 

10



--------------------------------------------------------------------------------

(i)    Performance Awards. The right of an Employee, Consultant or Director to
exercise or receive a grant or settlement of any Award, and the vesting or
timing thereof, may be subject to such performance conditions as may be
specified by the Committee.

(1)    Performance Goals Generally. The performance conditions for such
Performance Awards shall consist of one or more business criteria or individual
performance criteria and a targeted level or levels of performance with respect
to each of such criteria, as specified by the Committee in its sole discretion.
The Committee may determine that such Performance Awards shall be granted,
exercised, vested, and/or settled upon achievement of any one performance
condition or that two or more performance conditions must be achieved as a
condition to grant, exercise, vesting and/or settlement of such Performance
Awards. The Committee may establish any such performance conditions and goals
based on one or more business criteria for the General Partner and/or the
Partnership, on a consolidated basis, and/or for specified Affiliates or
business or geographical units of the Partnership, as determined by the
Committee in its discretion, which may include (but are not limited to) one or
more of the following: (A) earnings per Unit, (B) revenues, (C) cash flow,
(D) cash flow from operations, (E) cash flow return, (F) return on net assets,
(G) return on assets, (H) return on investment, (I) return on capital,
(J) return on equity, (K) economic value added, (L) operating margin,
(M) contribution margin, (N) net income, (O) net income per Unit, (P) pretax
earnings, (Q) pretax earnings before interest, depreciation and amortization,
(R) pretax operating earnings after interest expense and before incentives,
service fees, and extraordinary or special items, (S) total unitholder return,
(T) debt reduction, (U) market share, (V) change in the Fair Market Value of the
Units, (W) operating income, and (X) any of the above goals determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies.
Performance conditions may differ for Performance Awards granted to any one
Participant or to different Participants.

(2)    Performance Periods. Achievement of performance conditions in respect of
such Performance Awards shall be measured over a performance period of up to ten
years, as specified by the Committee.

(3)    Settlement. At the end of the applicable performance period, the
Committee shall determine the amount, if any, of the potential Performance Award
that will be granted or that will become vested, exercised and/or settled.
Settlement of such Performance Awards shall be in cash, Units, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce or increase the amount of a settlement otherwise to be made
in connection with such Performance Awards.

(j)    Certain Provisions Applicable to Awards.

(1)    Stand-Alone, Additional, Tandem and Substitute Awards. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted

 

11



--------------------------------------------------------------------------------

under any other plan of the Partnership or any Affiliate. Awards granted in
addition to, in substitution for, or in tandem with other Awards or awards
granted under any other plan of the Partnership or any Affiliate may be granted
either at the same time as or at a different time from the grant of such other
Awards or awards. If an Award is granted in substitution or exchange for another
Award, the Committee shall require the surrender of such other Award in
consideration for the grant of the new Award. Awards under the Plan may be
granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the General Partner, the Partnership, or any Affiliate, in
which the value of Units subject to the Award is equivalent in value to the cash
compensation, or in which the exercise price, grant price, or purchase price of
the Award in the nature of a right that may be exercised is equal to the Fair
Market Value of the underlying Units minus the value of the cash compensation
surrendered.

(2)    Limits on Transfer of Awards.

(i)    Except as provided in Section 6(j)(2)(iii) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

(ii)    Except as provided in Section 6(j)(2)(iii) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the General Partner, the Partnership or any
Affiliate.

(iii)    To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

(3)    Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(4)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan, any applicable Award Agreement and applicable law, payments to be
made by the General Partner, the Partnership, or any Affiliate upon the exercise
of an Option or other Award or settlement of an Award may be made in such forms
as the Committee shall determine, including without limitation cash, Units,
other Awards or other property, and may be made in a single payment or transfer,
in installments, or on a deferred basis. Except as otherwise provided herein,
the settlement of any Award may be accelerated, and cash paid in lieu of Units
in connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events (in addition to a Change of Control).
Payments may include, without limitation, provisions for

 

12



--------------------------------------------------------------------------------

the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of DERs or other amounts in respect of
installment or deferred payments denominated in Units. This Plan shall not
constitute an “employee benefit plan” for purposes of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.

(5)    Evidencing Units. The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise, and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable
federal, state or other laws, and the Committee may cause a legend or legends to
be inscribed on any such certificates to make appropriate reference to such
restrictions.

(6)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

(7)    Delivery of Units or other Securities and Payment by Participant.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
delivery of Units pursuant to the exercise, vesting and/or settlement of an
Award may be deferred for any period during which, in the good faith
determination of the Committee, the General Partner is not reasonably able to
obtain Units to deliver pursuant to such Award without violating applicable law
or the applicable rules or regulations of any governmental agency or authority
or securities exchange. No Units or other securities shall be delivered pursuant
to any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the General Partner.

(8)    Additional Agreements. Each Employee, Consultant or Director to whom an
Award is granted under this Plan may be required to agree in writing, as a
condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of Continuous Service
to a general release of claims and/or a noncompetition agreement in favor of the
General Partner, the Partnership, and their Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

(9)    Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of Continuous Service by and between a Participant and
the General Partner, the Partnership, or any Affiliate shall be specified in the
Award Agreement controlling such Award.

(10)    Compliance with Law. Each Participant to whom an Award is granted under
this Plan shall not sell or otherwise dispose of any Unit that is acquired upon
grant or vesting of an Award in any manner that would constitute a violation of
any applicable federal or state securities laws, the Plan or the rules,
regulations or other requirements of the SEC or any stock exchange upon which
the Units are then listed.

 

13



--------------------------------------------------------------------------------

7.    Amendment and Termination. Except to the extent prohibited by applicable
law:

(a)    Amendments to the Plan and Awards. Except as required by applicable law
or the rules of the principal securities exchange, if any, on which the Units
are traded, the Board or the Committee may amend, alter, suspend, discontinue,
or terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
Notwithstanding the foregoing, the Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided that
(i) no change, other than pursuant to Section 7(b), 7(c), 7(d), 7(e), or 7(g)
below, in any Award shall materially reduce the rights or benefits of a
Participant with respect to an Award without the consent of such Participant;
and (ii) no such waiver, amendment or alternation contemplated under this
Section 7(a) shall be effective if such wavier, amendment or alternation would
subject a Participant to additional taxes under Section 409A of the Code.

(b)    Subdivision or Consolidation of Units. The terms of an Award and the
number of Units authorized pursuant to Section 4(a) for issuance under the Plan
shall be subject to adjustment from time to time, in accordance with the
following provisions:

(1)    If at any time, or from time to time, the Partnership shall subdivide as
a whole (by reclassification, by a Unit split, by the issuance of a distribution
on Units payable in Units, or otherwise) the number of Units then outstanding
into a greater number of Units or in the event the Partnership distributes an
extraordinary cash dividend, then, as appropriate, (A) the maximum number of
Units available for the Plan or in connection with Awards as provided in
Section 4(a) shall be increased proportionately, and the kind of Units or other
securities available for the Plan shall be appropriately adjusted, (B) the
number of Units (or other kind of securities) that may be acquired under any
then outstanding Award shall be increased proportionately, and (C) the price
(including the exercise price) for each Unit (or other kind of securities)
subject to then outstanding Awards shall be reduced proportionately, without
changing the aggregate purchase price or value as to which outstanding Awards
remain exercisable or subject to restrictions.

(2)    If at any time, or from time to time, the Partnership shall consolidate
as a whole (by reclassification, by reverse Unit split, or otherwise) the number
of Units then outstanding into a lesser number of Units, then, as appropriate,
(A) the maximum number of Units for the Plan or available in connection with
Awards as provided in Section 4(a) shall be decreased proportionately, and the
kind of Units or other securities available for the Plan shall be appropriately
adjusted, (B) the number of Units (or other kind of securities) that may be
acquired under any then outstanding Award shall be decreased proportionately,
and (C) the price (including the exercise price) for each Unit (or other kind of
securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

 

14



--------------------------------------------------------------------------------

(3)    Whenever the number of Units subject to outstanding Awards and the price
for each Unit subject to outstanding Awards are required to be adjusted as
provided in this Section 7(b), the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, the
change in price and the change in the number of Units, other securities, cash,
or property subject to each Award after giving effect to the adjustments. The
Committee shall promptly provide each affected Participant with such notice.

(4)    Adjustments under Sections 7(b)(1) and (2) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive. No fractional interest
shall be issued under the Plan on account of any such adjustments.

(c)    Recapitalizations. If the Partnership recapitalizes, reclassifies its
equity securities, or otherwise changes its capital structure (a
“recapitalization”) without a Change of Control, the number and class of Units
covered by an Award theretofore granted shall be adjusted so that such Award
shall thereafter cover the number and class of Units or other securities to
which the holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the holder had
been the holder of record of the number of Units then covered by such Award and
the Unit limitation provided in Section 4(a) shall be adjusted in a manner
consistent with the recapitalization.

(d)    Additional Issuances. Except as expressly provided herein, the issuance
by the General Partner or Partnership of units of any class or securities
convertible into units of any class, for cash, property, labor or services, upon
direct sale, upon the exercise of rights or warrants to subscribe therefor, or
upon conversion of units or obligations of the General Partner or the
Partnership convertible into such units or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Units subject to Awards
theretofore granted or the purchase price per Unit, if applicable.

(e)    Change of Control. Notwithstanding any other provisions of the Plan or
any Award Agreement to the contrary, upon a Change of Control, the Committee,
acting in its sole discretion without the consent or approval of any holder, may
affect one or more of the following alternatives, which may vary among
individual holders and which may vary among Awards: (i) remove any applicable
forfeiture restrictions on any Award; (ii) accelerate the time of exercisability
or the time at which the Restricted Period shall lapse to a specified date,
before or after such Change of Control, specified by the Committee, after which
specified date all unexercised Awards and all rights of holders thereunder shall
terminate; (iii) provide for a cash payment with respect to outstanding Awards
by requiring the mandatory surrender to the General Partner or the Partnership
by selected holders of some or all of the outstanding Awards held by such
holders (irrespective of whether such Awards are then subject to a Restricted
Period or other

 

15



--------------------------------------------------------------------------------

restrictions pursuant to the Plan) as of a date, before or after such Change of
Control, specified by the Committee, in which event the Committee shall
thereupon cancel such Awards (with respect to all shares subject to such awards)
and pay to each holder an amount of cash per Unit equal to the amount calculated
in Section 7(f) (the “Change of Control Price”) less the exercise price, if any,
applicable to such Awards; provided, however, that to the extent the exercise
price of an Option or a Unit Appreciation Right exceeds the Change of Control
Price, no consideration will be paid with respect to that Award; (iv) cancel
Awards that remain subject to a Restricted Period as of the date of a Change of
Control without payment of any consideration to the Participant for such Awards;
or (v) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change of Control (including, but not limited to,
the substitution, assumption, or continuation of Awards by the successor company
or a parent or subsidiary thereof); provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to Awards then
outstanding.

(f)    Change of Control Price. The “Change of Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per Unit price offered to unitholders in any
merger or consolidation, (ii) the per Unit value of the Units immediately before
the Change of Control without regard to assets sold in the Change of Control and
assuming the General Partner or the Partnership, as applicable, has received the
consideration paid for the assets in the case of a sale of the assets, (iii) the
amount distributed per Unit in a dissolution transaction, (iv) the price per
Unit offered to unitholders in any tender offer or exchange offer whereby a
Change of Control takes place, or (v) if such Change of Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 7(f), the Fair Market Value per Unit of the Units that may
otherwise be obtained with respect to such Awards or to which such Awards track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Awards. In the event that the
consideration offered to unitholders of the Partnership in any transaction
described in this Section 7(f) or Section 7(e) consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.

(g)    Impact of Events on Awards Generally. In the event of changes in the
outstanding Units by reason of a recapitalization, reorganization, merger,
consolidation, combination, exchange or other relevant change in capitalization
occurring after the date of the grant of any Award and not otherwise provided
for by this Section 7, any outstanding Awards and any Award Agreements
evidencing such Awards shall be subject to adjustment by the Committee at its
discretion, which adjustment may, in the Committee’s discretion, be described in
the Award Agreement and may include, but not be limited to, adjustments as to
the number and price of Units or other consideration subject to such Awards,
accelerated vesting (in full or in part) of such Awards, conversion of such
Awards into awards denominated in the securities or other interests of any
successor Person, or the cash settlement of such Awards in exchange for the
cancellation thereof or the cancellation of unvested Awards with or without
consideration. In the event of any such change in the outstanding Units, the
aggregate number of Units available under this Plan may be appropriately
adjusted by the Committee, whose determination shall be conclusive.

 

16



--------------------------------------------------------------------------------

8.    General Provisions.

(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or an Affiliate, the Partnership, the General
Partner or an Affiliate is authorized to deduct, withhold, or cause to be
deducted or withheld, from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant or settlement of an Award, its exercise, the lapse of restrictions
thereon, or any other payment or transfer under an Award or under the Plan and
to take such other action as may be necessary in the opinion of the General
Partner or Affiliate to satisfy its withholding obligations for the payment of
such taxes; provided, that if such tax obligations are satisfied through the
withholding of Units that are otherwise issuable to the Participant pursuant to
an Award (or through the surrender of Units by the Participant to the
Partnership or Affiliate), the number of Units that may be so withheld (or
surrendered) shall not exceed the number of Units that have an aggregate Fair
Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the maximum applicable
statutory rates for U.S. federal, state and/or local tax purposes, including
payroll taxes, as determined by the Partnership or an Affiliate. Notwithstanding
the foregoing, with respect to any Participant who is subject to Rule 16b-3,
such tax withholding may be effected by withholding, selling or receiving Units
or other property and making cash payments in respect thereof in satisfaction of
a Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee (which for these purposes shall be comprised of two
or more “nonemployee directors” within the meaning of Rule 16b-3(b)(3) or the
full Board and which such discretion may not be delegated to management) in a
manner that complies with the specificity requirements of Rule 16b-3, including
the name of the Participant involved in the transaction, the nature of the
transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Award involved in the transaction.

(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to continue to be employed, to
continue providing consulting services, or to remain on the Board, as
applicable. Furthermore, the General Partner or an Affiliate may at any time
dismiss a Participant from Continuous Service free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan, any Award
Agreement or other agreement.

(d)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

(e)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or

 

17



--------------------------------------------------------------------------------

would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable law or, if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect.

(f)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the General Partner or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the General Partner or such Affiliate.

(g)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(h)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(i)    Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and the General Partner shall be relieved
of any further liability for payment of such amounts.

(j)    Allocation of Costs. Nothing herein shall be deemed to override, amend,
or modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any Affiliate regarding the
sharing of costs between those entities.

(k)    Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

(l)    Compliance with Section 409A. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from Section 409A of the Code and the 409A Regulations, and Awards should be
interpreted accordingly. In no event will any action taken by the Committee
pursuant to Section 7 hereof result in the creation of nonqualified deferred
compensation within the meaning of Section 409A of the Code or the 409A
Regulations or in the imposition of additional taxes on Participants under
Section 409A of the Code. The applicable provisions of Section 409A of the Code
and the 409A Regulations are hereby incorporated by reference and shall control
over any Plan or Award Agreement provision in conflict therewith.

 

18



--------------------------------------------------------------------------------

(m)    Specified Employee under Section 409A of the Code. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A of the Code and the 409A Regulations)
becomes entitled to a payment under an Award which is a 409A Award on account of
a “separation from service” (as defined under Section 409A of the Code and the
409A Regulations), to the extent required by the Code, such payment shall not
occur until the date that is six months plus one day from the date of such
separation from service. Any amount that is otherwise payable within the
six-month period described herein will be aggregated and paid in a lump sum
without interest.

(n)    No Guarantee of Tax Consequences. The Committee will attempt to structure
Awards with terms and conditions and to exercise its powers and authority under
the Plan in a manner that will not result in adverse tax consequences to
Participants under any applicable laws; however, none of the Board, the
Committee, the Partnership nor the General Partner or any Affiliate thereof
makes any commitment or guarantee that any federal, state, local or other tax
treatment will (or will not) apply or be available to any Participant.

(o)    Clawback. This Plan is subject to any written clawback policies the
General Partner or the Partnership, with the approval of the Board, may adopt.
Any such policy may subject a Participant’s Awards and amounts paid or realized
with respect to Awards under this Plan to reduction, cancellation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the Partnership’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the SEC and that the General Partner or the
Partnership determines should apply to this Plan.

9.    Term of the Plan. The Plan shall be effective on the Effective Date and
shall continue until the earliest of (i) the date terminated by the Board,
(ii) all Units available under the Plan have been delivered to Participants, or
(iii) the day preceding the 10th anniversary of the Effective Date. However, any
Award granted prior to such termination, and the authority of the Board or
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award in accordance with
the terms of this Plan, shall extend beyond such termination date until the
final disposition of such Award. Execution.

10.    Execution. To record the adoption of the Plan by the Board, the Company
has caused its authorized officer to execute the Plan as of the date specified
below.

[Signature Page Follows.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, upon authorization of the Board, the undersigned has caused
this Rattler Midstream LP Long-Term Incentive Plan to be executed effective as
of the date first written above.

 

RATTLER MIDSTREAM LP By:  

Rattler Midstream GP LLC,

its general partner

By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

[Signature Page to Rattler Midstream LP Long-Term Incentive Plan]